Citation Nr: 0709961	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  07-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic hearing 
loss disability.  

2.  Entitlement to service connection for chronic tinnitus  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1945 to July 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for both chronic hearing loss disability 
and chronic tinnitus.  In March 2007, the veteran submitted a 
Motion to Advance on the Docket.  In March 2007, the Board 
granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he incurred chronic hearing loss 
disability and chronic tinnitus as the result of the noise 
exposure associated with his military duties as a bulldozer 
operator.  The accredited representative notes that the 
veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
the claimed disorders.  The accredited representative 
requests that the veteran's claims be remanded to the RO so 
that the veteran can be scheduled for such an evaluation in 
accordance with 38 C.F.R. § 3.159(c)(4) (2006).  

In his January 2007 Appeal to the Board (VA Form 9), the 
veteran indicated that he "did some years ago (sic) to VA 
Hospital for hearing test (sound proof room)."  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

In reviewing the record, the Board observes that the veteran 
has not been afforded a VA examination for compensation 
purposes.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In light of the provisions of 38 
C.F.R. § 3.159(c)(4), the Board finds that a VA examination 
for compensation purposes is required to properly resolve the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's examination and/or treatment be 
forwarded for incorporation into the 
record.  

2.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic hearing 
loss disability and chronic tinnitus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to the following questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability had its 
onset during wartime service; is 
etiologically related to the 
inservice noise exposure associated 
with veteran's duties as a bulldozer 
operator; or otherwise originated 
during wartime service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
tinnitus had its onset during 
wartime service; is etiologically 
related to the inservice noise 
exposure associated with veteran's 
duties as a bulldozer operator; or 
otherwise originated during wartime 
service.  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

3.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for both chronic hearing loss 
disability and chronic tinnitus.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


